315 So. 2d 130 (1975)
In re Bobby Gene BARKER
v.
STATE.
Ex parte Bobby Gene Barker.
SC 1328.
Supreme Court of Alabama.
June 26, 1975.
Fred Blanton and William A. Robinson, Birmingham, for petitioner.
No appearance for respondent.
*131 BLOODWORTH, Justice.
Petition of Bobby Gene Barker for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Barker v. State, 55 Ala.App. 332, 315 So. 2d 129.
Writ denied.
HEFLIN, C. J., and MADDOX, ALMON and SHORES, JJ. concur.